Title: To Thomas Jefferson from Benjamin Hawkins, 18 February 1791
From: Hawkins, Benjamin
To: Jefferson, Thomas



Dear Sir
Mrs. Houses friday 18th. Feby. 1791.

I am very desirous of obtaining your opinion on the Constitutionality of the Treaties formed with the Indians at Hopewell on the Keowée. If I recollect right, you informed me you had yours in writing some time last summer.—If the request be not an improper one, and you have reserved a copy, you will oblidge me by a gratification of my desire. I do not mean to ask the liberty of using your name with it.—I have the honor to be very sincerely Dear Sir, Your most obedient & hule. servant,

Benjamin Hawkins

